DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 25, 2022, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see page 6, filed January 25, 2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the terminal disclaimer filed as noted above.

Allowable Subject Matter

Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “introducing cuts at locations on the two-dimensional developable surface that are identified by the map of principal curvatures of the three-dimensional representation of the doubly curved surface” as the references 
In regards to independent claim 11, this claim recites a limitation similar in scope to that of claim 1, and thus would be allowed under the same rationale as provided above.
In regards to independent claim 18, none of the cited prior art alone or in combination provides motivation to teach “wherein the relief cuts are primarily oriented along a direction of maximum principal curvature identified by a map of principal curvatures of a three-dimensional representation of the car window” as the references only teach use of triangulation techniques for generating cutting paths for cutting elements from a sheet to form 3D objects, however the references fail to disclose the specific use of relief cuts to a flat panel along a given direction identified by a map of a maximum principal curvature for a double curved surface, in conjunction with the remaining limitations of claim 18 for representation of a 3D car window.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitations.
In regards to dependent claims 2-10, 12-17, 19, and 20, these claims depend from allowed base claims 1, 11, and 18 and thus would be allowed under the same rationale as provided above.


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6,556,211 B2 – Reference is of particular relevance to the application as it discloses a method of creating architectural models that includes scaled surface textures for at least one exterior surface of the architectural design as the scaled templates for the component parts are printed then trimmed and affixed to a suitable model-making material, such as foamboard, after which the model-making material is trimmed to correspond to the shape of each template.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619